 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    REBECCA BRANSON,                                  No. 2:17-cv-1787-EFB
11                        Plaintiff,
12              v.                                      MEMORANDUM AND ORDER
13    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security
14
                          Defendant.
15

16

17          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

18   (“Commissioner”) denying her application for supplemental security income (“SSI”) pursuant to

19   Title XVI of the Social Security Act. The parties’ cross-motions for summary judgment are

20   pending. ECF Nos. 23 & 26. For the reasons discussed below, plaintiff’s motion for summary

21   judgment is granted and the Commissioner’s motion is denied.

22   I.     BACKGROUND

23          Plaintiff applied for SSI on January 21, 2014. Administrative Record (“AR”) at 174 -

24   182. Her application was denied initially and upon reconsideration. Id. at 96 - 109. Plaintiff

25   requested a hearing before an administrative law judge (id. at 110) and, on February 4, 2016, a

26   hearing was held before administrative law judge (“ALJ”) Mark C. Ramsey. Id. at 569.1

27

28          1
                The relevant hearing transcript was included in a supplemental filing. ECF No. 19.
                                                         1
 1          On March 23, 2016, the ALJ issued a decision finding that plaintiff was not disabled
 2   under section 1614(a)(3)(A) of the Act.2 Id. at 21-40. The ALJ made the following specific
 3   findings:
 4      1. The claimant has not engaged in substantial gainful activity since December 31, 2013,3 the
 5         application date (20 CFR 416.971 et seq.).

 6      2. The claimant has the following severe impairments: obesity, bipolar disorder, and
           methamphetamine dependence (in remission) (20 CFR 416.920(c)).
 7
            ***
 8

 9          2
               Disability Insurance Benefits are paid to disabled persons who have contributed to the
     Social Security program, 42 U.S.C. §§ 401 et seq. Supplemental Security Income (“SSI”) is paid
10
     to disabled persons with low income. 42 U.S.C. §§ 1382 et seq. Under both provisions,
11   disability is defined, in part, as an “inability to engage in any substantial gainful activity” due to
     “a medically determinable physical or mental impairment.” 42 U.S.C. §§ 423(d)(1)(a) &
12   1382c(a)(3)(A). A five-step sequential evaluation governs eligibility for benefits. See 20 C.F.R.
     §§ 423(d)(1)(a), 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The
13   following summarizes the sequential evaluation:
14
                             Step one: Is the claimant engaging in substantial gainful
15                  activity? If so, the claimant is found not disabled. If not, proceed
                    to step two.
16                           Step two: Does the claimant have a “severe” impairment?
                    If so, proceed to step three. If not, then a finding of not disabled is
17                  appropriate.
                             Step three: Does the claimant’s impairment or combination
18
                    of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
19                  404, Subpt. P, App.1? If so, the claimant is automatically
                    determined disabled. If not, proceed to step four.
20                           Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step
21                  five.
22                           Step five: Does the claimant have the residual functional
                    capacity to perform any other work? If so, the claimant is not
23                  disabled. If not, the claimant is disabled.

24   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
25          The claimant bears the burden of proof in the first four steps of the sequential evaluation
26   process. Yuckert, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
     evaluation process proceeds to step five. Id.
27
            3
            The application, as the Commissioner points out in her brief, is dated January 21, 2014.
28   ECF No. 26 at 3; AR at 174.
                                                   2
 1           3. The claimant does not have an impairment or combination of impairments that meets or
                medically equals the severity of one of the listed impairments in 20 CFR Part 404, Subpart
 2              P, Appendix 1 (20 CFR 416.920(d), 416.925 and 416.926).
 3
                ***
 4
             4. After careful consideration of the entire record, the undersigned finds that the claimant has
 5              the residual functional capacity to perform light work as defined in 20 CFR 416.927(b)
                with occasional lifting of 20 pounds, frequent lifting of 10 pounds, standing for six hours
 6              in an eight-hour workday, sitting for six hours in an eight-hour workday; occasional
                climbing ladders, ropes and scaffolds; frequent climbing of ramps and stairs; occasional
 7
                kneeling and crawling; frequent balancing, stooping, and crouching, and can perform
 8              simple, unskilled, nonpublic work with only occasional fellow employee contact.

 9              ***

10           5. The claimant is unable to perform any past relevant work (20 CFR 416.925).

11              ***

12           6. The claimant was born [in] 1963 and was 50 years old, which is defined as a younger
                individual age 18-49, on the date the application was filed. The claimant subsequently
13              changed age category to closely approaching advanced age (20 CFR 416.963).
14
             7. The claimant has at least a high school education and is able to communicate in English
15              (20 CFR 416.964).

16           8. Transferability of job skills is not material to the determination of disability because using
                the Medical-Vocational Rules as a framework supports a finding that the claimant is “not
17              disabled,” whether or not the claimant has transferable job skills (See SSR 82-41 and 20
                CFR Part 404, Subpart P, Appendix 2).
18

19           9. Considering the claimant’s age, education, work experience, and residual functional
                capacity, there are jobs that exist in significant numbers in the national economy that the
20              claimant can perform (20 CFR 416.969 and 416.969(a)).

21              ***
22           10. The claimant has not been under a disability, as defined in the Social Security Act, since
                 December 31, 2013, the date the application was filed (20 CFR 416.920(g)).
23
                ***
24

25   Id. at 17-28.

26              Plaintiff’s request for Appeals Council review was denied on February 24, 2017, leaving

27   the ALJ’s decision as the final decision of the Commissioner. Id. at 1-3.

28   /////
                                                            3
 1   II.    LEGAL STANDARDS
 2          The Commissioner’s decision that a claimant is not disabled will be upheld if the findings
 3   of fact are supported by substantial evidence in the record and the proper legal standards were
 4   applied. Schneider v. Comm’r of the Soc. Sec. Admin., 223 F.3d 968, 973 (9th Cir. 2000);
 5   Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Tackett v. Apfel,
 6   180 F.3d 1094, 1097 (9th Cir. 1999).
 7          The findings of the Commissioner as to any fact, if supported by substantial evidence, are
 8   conclusive. See Miller v. Heckler, 770 F.2d 845, 847 (9th Cir. 1985). Substantial evidence is
 9   more than a mere scintilla, but less than a preponderance. Saelee v. Chater, 94 F.3d 520, 521 (9th
10   Cir. 1996). “‘It means such evidence as a reasonable mind might accept as adequate to support a
11   conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.
12   N.L.R.B., 305 U.S. 197, 229 (1938)).
13          “The ALJ is responsible for determining credibility, resolving conflicts in medical
14   testimony, and resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir.
15   2001) (citations omitted). “Where the evidence is susceptible to more than one rational
16   interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion must be upheld.”
17   Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
18   III.   ANALYSIS
19          Plaintiff argues that the ALJ erred in: (1) rejecting examining physician Dr. Jeffery
20   Karon’s conclusion that plaintiff’s obesity and deconditioning limited her to a maximum of four
21   hours standing; and (2) failing to account for all of plaintiff’s limitations in the Residual
22   Functional Capacity Assessment (“RFC”). She argues that these errors warrant remand for
23   additional administrative proceedings. The court agrees.
24          A.      Rejection of Dr. Karon’s Standing Limitation
25          Dr. Karon examined plaintiff on March 16, 2014. AR at 362. He noted that plaintiff was
26   “able to walk without problems,” but also observed that she was obese and that “[e]ven the act of
27   taking her shoes on and off causes some shortness of breath.” Id. at 362-64. Based on his
28   examination, Dr. Karon concluded that plaintiff could stand for “up to four hours.” Id. at 365.
                                                         4
 1   With respect to Dr. Karon’s opinion, the ALJ determined:
 2                  The opinion of Dr. Karon, a consultative examiner, is given some
                    weight. He opined that the claimant was limited to lifting 50 pounds
 3                  and standing to four hours [citation omitted]. The medical evidence
                    indicates that the claimant is capable of standing for six hours in an
 4                  eight-hour workday. She does not utilize an assistive device and she
                    has a normal gait. A more restrictive lifting limitation is warranted
 5                  due to evidence of her deconditioning and obesity.
 6   Id. at 25.
 7           The court concludes that the ALJ failed to offer specific and legitimate reasons for
 8   discounting the standing limitation recommended by Dr. Karon. See Andrews v. Shalala, 53 F.3d
 9   1035, 1041 (9th Cir. 1995) (“Where, on the other hand, a nontreating source’s opinion contradicts
10   that of the treating physician but is not based on independent clinical findings, or rests on clinical
11   findings also considered by the treating physician, the opinion of the treating physician may be
12   rejected only if the ALJ gives specific, legitimate reasons for doing so that are based on
13   substantial evidence in the record.”).4 First, the ALJ’s vague invocation of “the medical
14   evidence” is insufficiently specific to support the conclusion that a six hour standing limitation –
15   rather than four – is more appropriate. Absent particular citations to the record, this court cannot
16   determine what evidence the ALJ actually relied on in making this determination. And even if
17   this court presumes that the “the medical evidence” is a shorthand for the opinions of the agency
18   medical consultants, the ALJ’s findings would still be deficient insofar as he offers no rationale as
19   to why the consultants’ findings should be credited over Dr. Karon’s.
20           Second, the ALJ’s unadorned observation that plaintiff does not utilize an assistive device
21   and has a normal gait fails to justify the conclusion that she can stand for six hours. The ALJ
22   cites no medical evidence correlating normal ambulation with standing endurance, and is it not
23   obvious or self-evident that the former speaks to the latter. Indeed, as referenced supra, Dr.
24   Karon himself noted plaintiff’s ability to walk without problems, but still found a four-hour
25   limitation appropriate based on her deconditioning. AR at 365.
26
             4
27            Dr. Karon’s opinion as to the standing limitation was contradicted by state agency
     medical consultants, who concluded that plaintiff could stand or walk approximately six hours in
28   an eight-hour workday. AR at 71, 86.
                                                       5
 1           B.     Failure to Account for All Limitations in the RFC
 2           Plaintiff notes that, on March 20, 2014, examining physician Richard Hicks provided a
 3   mental RFC assessment which, inter alia, concluded that plaintiff’s “consistency and regularity
 4   would be quite limited.” AR at 371. She argues that, despite accepting Dr. Hicks’ opinion (id. at
 5   25), the ALJ failed to address the consistency and regularity limitation in the RFC.5 The
 6   Commissioner agrees that the ALJ omitted this limitation in the RFC, but argues that the error
 7   was harmless. She points to the fact that, at the oral hearing, a hypothetical including those
 8   limitations was posed to the vocational expert (“VE”) and the VE determined that three jobs were
 9   still available to plaintiff. ECF No. 26 at 12. The court disagrees with this interpretation of the
10   hearing testimony.
11           At the hearing, the ALJ initially posed the hypothetical that:
12                  [T]he Claimant could lift 20 pounds occasionally, 10 pounds
                    frequently, stand/walk six out of eight, sit six out of eight, climb
13                  ramps, stairs frequently, ladders, ropes occasionally, balancing
                    frequently, stooping frequently, kneeling occasionally, crouching
14                  frequently, crawling occasionally. . . . Mentally she’s limited to
                    simple, unskilled, non-public work with only occasional fellow
15                  employee contact.
16   AR at 587-88. The VE identified three jobs plaintiff could perform under these limitations – (1)
17   electrical accessories assembler; (2) collator operator; and (3) bottle packer. Id. at 588. The ALJ
18   then took input from plaintiff’s counsel, at which point the latter raised the issue of plaintiff’s
19   limited consistency and regularity. Id. at 588-89. The ALJ noted that those terms were in the
20   assessment, but undertook no effort to define them for the purposes of subsequent hypotheticals.
21   /////
22   /////
23

24           5
               See SSR 96-8p, 1996 SSR LEXIS 5 (“The RFC assessment must include a narrative
     discussion describing how the evidence supports each conclusion, citing specific medical facts
25   (e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations) . . . . The
26   adjudicator must also explain how any material inconsistencies or ambiguities in the evidence in
     the case record were considered and resolved.”); SSR 96-8p, 1996 SSR LEXIS 5 (“The RFC
27   assessment must always consider and address medical source opinions. If the RFC assessment
     conflicts with an opinion from a medical source, the adjudicator must explain why the opinion
28   was not adopted.”).
                                                       6
 1   Id. at 589. He went on to pose the following hypothetical:
 2                  Same as hypo number one, but we’re adding to it jobs with little
                    change in the routine, jobs where you’re doing simple unskilled work
 3                  with little change in the routine, there wouldn’t be changes in the
                    routine, would the three jobs you identified still exist?
 4

 5   Id. at 589. The VE agreed they would. Id. at 589-90. The Commissioner points to this answer as
 6   indicative of the harmlessness of the ALJ’s RFC error. But it is not clear that this hypothetical
 7   actually accounted for the consistency and regularity limitation posed by Dr. Hicks. The
 8   limitation, taken on its face, indicates that plaintiff’s own consistency and regularity are limited;
 9   not that she would necessarily be a fit for jobs with unvaried routines. A job might be simple and
10   unchanging, but still require a high degree of consistency or regularity from one employed to
11   perform it. 6 Thus, the court cannot conclude on the basis argued by the Commissioner that the
12   ALJ’s error was harmless.
13   IV.     CONCLUSION
14           Plaintiff herself argues that remand for additional administrative proceedings, rather than
15   an award of benefits, is appropriate. ECF No. 23 at 12. Accordingly, it is hereby ORDERED
16   that:
17           1. Plaintiff’s motion for summary judgment (ECF No. 23) is GRANTED;
18           2. The Commissioner’s cross-motion for summary judgment (ECF No. 26) is DENIED;
19           3. This matter is REMANDED for additional administrative proceedings; and
20           4. The Clerk is directed to enter judgment in the Plaintiff’s favor and close the case.
21   DATED: March 4, 2019.
22

23

24

25

26           6
              The court notes that a subsequent hypothetical asked whether someone with the same
27   limitations as the first hypothetical would still be able to find full-time employment if they were
     “off-task” fifteen percent of the time. AR at 590. The VE responded that no job titles would be
28   available for such a person. Id.
                                                          7
